Case
 Case1:20-cv-00510-BMC
      2:20-cv-00474-BMC Document
                         Document24-9 Filed03/02/20
                                  17 Filed  05/06/20 Page
                                                      Page11ofof88PageID
                                                                   PageID#:#:243
                                                                              262




   XXXXXXXXX
Case
 Case1:20-cv-00510-BMC
      2:20-cv-00474-BMC Document
                         Document24-9 Filed03/02/20
                                  17 Filed  05/06/20 Page
                                                      Page22ofof88PageID
                                                                   PageID#:#:244
                                                                              263
Case
 Case1:20-cv-00510-BMC
      2:20-cv-00474-BMC Document
                         Document24-9 Filed03/02/20
                                  17 Filed  05/06/20 Page
                                                      Page33ofof88PageID
                                                                   PageID#:#:245
                                                                              264
Case
 Case1:20-cv-00510-BMC
      2:20-cv-00474-BMC Document
                         Document24-9 Filed03/02/20
                                  17 Filed  05/06/20 Page
                                                      Page44ofof88PageID
                                                                   PageID#:#:246
                                                                              265
Case
 Case1:20-cv-00510-BMC
      2:20-cv-00474-BMC Document
                         Document24-9 Filed03/02/20
                                  17 Filed  05/06/20 Page
                                                      Page55ofof88PageID
                                                                   PageID#:#:247
                                                                              266
Case
 Case1:20-cv-00510-BMC
      2:20-cv-00474-BMC Document
                         Document24-9 Filed03/02/20
                                  17 Filed  05/06/20 Page
                                                      Page66ofof88PageID
                                                                   PageID#:#:248
                                                                              267




                  2nd       March

  Digitally signed by Brian M.
  Cogan
Case
 Case1:20-cv-00510-BMC
      2:20-cv-00474-BMC Document
                         Document24-9 Filed03/02/20
                                  17 Filed  05/06/20 Page
                                                      Page77ofof88PageID
                                                                   PageID#:#:249
                                                                              268
Case
 Case1:20-cv-00510-BMC
      2:20-cv-00474-BMC Document
                         Document24-9 Filed03/02/20
                                  17 Filed  05/06/20 Page
                                                      Page88ofof88PageID
                                                                   PageID#:#:250
                                                                              269
